Citation Nr: 0116215	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  97-09 852 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for seborrheic 
dermatitis, intertrigo and tinea pedis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from May 1955 to September 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California.  

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991 & 
Supp. 2000), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the claimant.  
In essence, the following sequence is required: there must be 
a decision by the RO, the claimant must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the claimant, and finally the 
claimant, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).

The Board notes that the appellant has filed an application 
to reopen a service connection claim for a throat condition 
based on new and material evidence.  A rating decision dated 
in September 2000 denied the request to reopen.  The Board 
further notes that no notice of disagreement appears in the 
administrative file and the VA Form 646 dated in March 2001, 
addresses only the claim for an increased rating for skin 
disorders.  Accordingly, this issue is not before the Board.

The RO informed the appellant by a rating decision dated in 
July 1996 that his claim for an increased evaluation for skin 
disorders, then rated at 0 percent, was denied.  The 
appellant filed a timely notice of disagreement in January 
1997.  The RO provided the appellant with a statement of the 
case in February 1997 and a corrected statement of the case 
in May 1997.  The appellant filed a timely substantive appeal 
in June 1997.  The RO informed the appellant of an increased 
evaluation for skin disorders to 10 percent by rating 
decision dated in October 1997.  The RO informed the 
appellant of an increased evaluation from 10 percent to 30 
percent by rating decision dated in August 1998.  On a claim 
for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
the issue of an increased evaluation for seborrheic 
dermatitis, intertrigo and tinea pedis, currently rated at 30 
percent, is properly before the Board.


FINDINGS OF FACT

1.  The veteran's seborrheic dermatitis, intertrigo and tinea 
pedia are currently manifested by diffuse, erythematous, 
scaly plaques and hypopigmented macules consistent with 
healed lesions on his upper back, a hyperpigmented patch in 
both groins and mild erythema at the edges, a moderately 
erythematous, maculopapular rash on the axillae, diffuse, 
scaly, erythematous plaques on the feet, also involving the 
toe webs, and thickening toe nails with yellow discoloration 
and subungual debris, soles of the feet crissed-crossed with 
shallow fissure, heavily scaled.

2.  The service connected skin disabilities are not 
manifested by ulceration, extensive exfoliation or extensive 
crusting and systemic or nervous manifestations; the 
disability is not exceptionally repugnant.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for seborrheic dermatitis, intertrigo and tinea pedis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. Part 4, § 4.3, Diagnostic Code 7899-
7806 (2000).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records reflect that the veteran was seen for 
skin conditions several times on an outpatient basis.  The 
veteran was seen in September 1956.  No symptoms or 
complaints appear in the record at that time; however, a 
diagnosis of tinea cruris was entered.  The veteran sought 
treatment again in May 1957.  Again no symptoms appear in the 
record, but an assessment of probable heat rash was recorded.  
In June 1957 the veteran complained of painful lesions in his 
groin area that started out as little, pruritic nodules.  The 
examiner diagnosed miliaria.  The veteran complained that the 
lesions in his groin area were worsening in July 1957.  The 
examiner diagnosed severe intertrigo axilla and admitted the 
veteran to the hospital.  The veteran was treated as an 
inpatient for nine days with a diagnosis of miliaria rubra.

In June 1960 the veteran filed a claim for service connection 
for a skin condition.  The claim was granted in November 1960 
and the veteran was assigned a rating of zero percent.

Post service medical records show that the VA examined the 
veteran in October 1960 for compensation and pension (C&P) 
purposes.  The VA examiner diagnosed seborrheic dermatitis, 
intertrigo groin, and tinea pedis.  The veteran was service 
connected for a skin condition by rating decision dated in 
January 1961.  The veteran sought treatment for a skin 
condition at a VA medical facility on an intermittent basis 
between October 1980 and October 1986.  The following 
diagnoses were made during that period: recurring infection 
of cuticles in October 1980, "fungal" in February 1981, 
tinea in December 1981, recurring dermophytosis in August 
1983 and May 1985, foot fungus in July 1985, and intertrigo 
and probable tinea pedis in October 1986.  The veteran 
underwent another VA examination in February 1984.  The 
examiner made an assessment of (1) history of seborrheic 
dermatitis, not present today; (2) history of intertrigo, 
groins, presently both groins and axillae appear uninflamed 
and covered with a white powder; and (3) plantar and 
interdigital tinea pedis.

The veteran continued seeking treatment for his skin 
disorders between June 1996 and December 1999.  The veteran 
presented in June 1996 with a history of hidradenitis 
suppurative, a red, itching rash on the arms, groin, and 
feet, and no discrete lesions.  The physical examination 
revealed no lesions to the face, slight erythema with 
discrete lesion; slight, white macerated skin and 
intertriginous areas on the groin, and thick scaly, flaky dry 
skin on the feet.  A wet mount was positive for potassium 
hydroxide.  The impression was eczema dermatitis, allergy or 
lichen simplex chronicus and tinea pedis.  Prescribed 
treatment included avoidance of cologne powder, use of 
Lotrimin 1% to the feet, and hydrocortisone 1% to the axilla.

The veteran presented in November 1996 with a history of 
"heat rash" that was secondary to infections.  He 
complained of chronic, pruritic, painful flare-ups under the 
arms and between the legs after periods of sweating.  The 
condition was well controlled with hydrocortisone and 
clotrimazole 1% cream.  The examiner observed the bilateral 
axillae had lichenified skin secondary to chronic itching.  
Erythema was not present.  The examiner observed no evidence 
of dermatophyte infection.  There was a well demarcated, 
expanding, erythematous rash on the groin consistent with 
tinea, lichenified skin secondary to itching.  The soles of 
both feet had tinea pedis, which also involved the nails.  
The assessment/plan was to avoid heavy sweating and continue 
hydrocortisone for bilateral axillae, clotrimazole 1% cream 
and hydrocortisone 1% when severe itching occurs for the 
probable tinea cruris to the groin, and clotrimazole 1% for 
bilateral soles of feet.  The veteran sought follow-up 
treatment in February 1997 and complained of a chronic, 
pruritic, painful rash at the groin, scrotum and axilla, 
which worsened with activity.  The examiner observed a dry 
rash on the groin, scrotum and axilla.  The area was positive 
for nodules, erythema, tenderness, fungal hyphae and buds.  
The veteran was continued on clotrimazole and started on 
Sporanox capsules.

The veteran stated in his substantive appeal dated in 
February 1997 that he has suffered with swollen glands, lymph 
nodes, feet secretion, limitation in work and exercise for 
forty years.  He reports that on some days he cannot wear 
clothes and has had foul odors.  When he walks or sits in 
certain ways he becomes sore and has to go home.  The veteran 
states further that he now has irritating bumps or knots 
between his legs, buttocks and pubic area that are too 
sensitive to touch.

The veteran was seen again in April 1997 and June 1997.  The 
history recorded in April 1997 showed the veteran had chronic 
fungal inguinal and had stopped using griseofulvin due to 
nausea.  Physical examination revealed the axillae was 
erythematous and scaly.  The assessment was tinea cruris and 
tinea corporis.  Treatment plan consisted of clotrimazole 
cream twice per day; hydrocortisone was discontinued.  The 
veteran sought treatment again in June 1997 and revealed that 
his skin condition improved with inactivity and worsened with 
activity and perspiration.  He tried several different 
medications and eight different creams with no noticeable 
relief.  Clotrimazole cream had no effect.  Physical 
examination showed scaly, erythematous, tender soles on both 
feet, thickened and smooth on both sides of the inguinal area 
of the groin, tender axillae with no erythema, and 
hyperkeratosic toenails on both feet.  The assessment was 
trichophyton rubrum, tinea cruris and tinea pedis.  Lamisil 
was prescribed.

The veteran underwent a VA C&P examination and was seen again 
in July 1997 as an outpatient.   The examination report 
reveals a history of sores and rash on the groin and face, 
hospitalization in 1955 in San Antonio, and discharge from 
the service in 1957.  The history further revealed that the 
condition had persisted with pain, redness and swelling.  The 
veteran's current complaints were swollen feet and rash under 
the arms, between the legs and on the chest.  Physical 
examination showed diffuse erythema and scaling on the 
buttocks, axillae and feet.  The diagnoses were tinea pedis, 
tinea cruris, intertrigo, and seborrheic dermatitis.  At the 
outpatient visit the veteran revealed no change since his 
visit in June 1997.  He complained that the Lamisil caused 
stomach discomfort.  Physical examination showed scaly, red 
plaques on the axillae, soles of the feet and the buttocks.  
The buttocks and feet were negative for potassium hydroxide.  
The assessment was tinea corporis, tinea cruris and tinea 
pedis.

The veteran was assigned a 10 percent rating for skin 
disorders in October 1997.

The veteran returned for outpatient treatment in October 1997 
and September 1999.  The physical examination in October 1997 
revealed yellow, hammertoe nails with subungual 
hyperkeratosis, moccasins style scaling of both feet and 
large fissure heel on the left foot, non-draining.  The groin 
showed post inflammation hyperpigmentation in the inferior-
temporal areas and 3 millimeter partial thickness erosion in 
the outer side of the prepuce.  The assessment was 
onychomycosis and tinea pedis.  The veteran was seen on an 
unrelated matter in June 1998 and the physical examination 
showed no skin rashes.  

In August 1998 the veteran was granted an increased 
evaluation of 30 percent for skin disorders.

In September 1999, the veteran sought treatment for a rash 
involving his back, axilla and feet, tinea pedis and 'fungus 
all over.'  The history revealed that hydrocortisone had not 
resolved the condition and Lamisil was no longer used by the 
veteran.  Physical examination revealed diffuse erythema, 
scaly plaques on the upper back, hyperpigmented macules on 
the groin, no appreciable scaly plaques on the axillae, and 
diffuse scaly, "eryth" scaly plaques, involving the toe webs 
and toe nails with thickening, yellow discoloration and 
subungual debris.  The assessment was tinea corporis, tinea 
pedis, and onychomycosis.  The back rash was positive for 
potassium hydroxide.  Given the elevated liver function 
tests, the Lamisil was contraindicated; Nizoral shampoo and 
cream were prescribed.

The veteran contends in his October 1997 notice of 
disagreement that when he was treated the day before on 
October 8th, he had open sores on his feet, penis and 
underarms, and nodules or lumps under his arms on in his 
groin area.

The veteran contends in a statement in support of claim dated 
in November 1997, that he has had constant exudation or 
itching, extensive lesions or marked disfigurement for years.  
He states that in recent years the areas between his legs, 
penis, underarms, and buttocks are as if he had been 
"barbecued."  He states he has had a recurring sore on his 
penis that was in an open and unscarred area, that has been 
scarred for years but was closed at the time of his last 
doctor's visits.  The toes and feet are also raw and open.  
The veteran reports in a written statement dated in September 
1998 that he cannot perform "father or grandfather duties" 
without becoming sore and raw on parts of his body.

The veteran underwent a VA C&P examination in February 2000.  
The reported medical history discloses that the veteran has 
had eczema since approximately 1985 and currently uses 
hydrocortisone and Enisyl creams, but these had not helped 
him.  The rash increases in the summertime and becomes 
pruritic.  He denied exfoliation or ulceration in the past, 
or bleeding in associated with the rash.  The veteran 
reported that the rash can become so exacerbated that he is 
unable to put clothes on.  The physical examination revealed 
eczema on the right axillary region, left lower leg and both 
feet.  The affected area included the entire axillary region, 
tibia/fibulas bilaterally affecting one-half of the surface 
area, and the entire right inguinal area.  The examiner noted 
there was no crustation, excoriation or ulceration and that 
the eczema was not a manifestation of a nervous or systemic 
disease.  The examiner found no subjective or objective 
findings to support diagnoses of seborrheic dermatitis, 
intertrigo and tinea pedis.  The diagnosis was eczema 
affecting the right axillary, right inguinal, legs and feet.   
Three color photographs depicting the condition of the 
veteran's right underarm, left leg and left foot were 
attached to the report.

The veteran questioned the fairness of the February 2000 
examination in a written statement dated in February 2000.  
He states that the examiner refused to examine his groin and 
buttock area, which is a major area of the veteran's skin 
disorders.  The veteran also stated that the examiner only 
took photographs of his feet, legs, and underarms.

The veteran received another VA C&P examination in April 
2000.  The veteran reported scaliness on his scalp and in his 
beard area, redness and scales in the axilla, groin, lower 
extremities and feet.  The medical history also revealed that 
the condition began in 1955 while the veteran was in basic 
training.  He noted stinging in his head, face and underarms 
at that time.  He went to the infirmary and was given a 
powder, which seemed to help; however, the condition would 
flare-up again when the veteran was out in heat and active.  
Over the years the veteran adapted and used the powder.  The 
history also revealed in recent years, the veteran has used 
medicated shampoo for his scalp and body and cream for his 
feet and skin.  The shampoo and creams have controlled the 
condition as long as the veteran wears open shoes and did not 
sweat much.  The physical examination revealed a few scaly 
erythematous papules on the shaved scalp with no significant 
scarring.  The beard area was clear.  The upper back had 
diffuse erythematous, scaly plaques and hypopigmented macules 
consistent with healed lesions.  There was a hyperpigmented 
patch in both groins and mild erythema at the edges.  The 
axilla had a moderately erythematous, maculopapular rash.  
The feet had diffuse, scaly "eryth" scaly plaques, also 
involving the toe webs.  The toenails had thickening, yellow 
discoloration and subungual debris.  The soles of the feet 
were crissed-crossed with shallow fissure, heavily scaled.  
Back scraping was positive for potassium hydroxide.  The 
diagnoses were seborrhea dermatitis of the scalp and beard 
area, tinea corporis, axilla intertrigo, very active, tinea 
pedis and onychomycosis.  

II.  Analysis

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  When a question arises as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating will be assigned. 38 C.F.R. §§ 
4.3, 4.7 (2000).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2000).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's service-connected seborrheic dermatitis, 
intertrigo and tinea pedis have been evaluated as 30 percent 
disabling under Diagnostic Code 7806.  As no diagnostic code 
is listed specifically for these particular disorders, they 
have been rated by analogy to Diagnostic Code 7806, which 
specifically rates the severity of eczema.    Diagnostic Code 
7806 provides a noncompensable rating with slight, if any, 
exfoliation, exudation or itching when on a nonexposed 
surface or small area.  A rating of 10 percent is assigned 
when there is exfoliation, exudation, or itching involving an 
exposed area or extensive area.  A rating of 30 percent is 
assigned when there is either constant exudation, constant 
itching, extensive lesions or marked disfigurement.  The 
maximum rating, 50 percent, is assigned when there is either 
ulceration, extensive exfoliation or extensive crusting and 
the disability has systemic or nervous manifestations or it 
is exceptionally repugnant.

The Board has reviewed the veteran's subjective description 
of the disability he experiences due to his service-connected 
disorders of the skin.  Essentially, the veteran maintains 
that this level of disability warrants a 30 percent schedular 
rating under code 7806.  While the Board finds that there is 
objective support for the veteran's general characterization 
of his disability, the question of where his disability fits 
into the rating criteria also requires careful consideration 
of the objective evidence.  In this regard, the Board 
concludes that the VA examinations of February and April 2000 
must be given great probative weight.  The Board notes that 
the veteran contends the February 2000 examination was 
inadequate.  Review of the February 2000 examination report 
reveals that all subjective findings necessary for evaluation 
of the veteran's disability were observed and recorded.  
Specifically, the report includes observations of the 
inguinal area and a diagnosis of eczema affecting the right 
inguinal area.  The examination appears complete and 
adequate.  The veteran was afforded a second examination in 
April 2000.  Based on these evaluations, the Board finds that 
a 30 percent rating is warranted. 

The veteran provided through history that his symptoms varied 
depending on the outside temperature and his rate of 
activity.  The veteran stated in February 2000 that his 
lesions never disappear completely.  A lesion is defined as 
"any pathological or traumatic discontinuity of tissue or 
loss of function of a part."  Dorland's Illustrated Medical 
Dictionary, 29th Edition.  The VA examiner in February 2000 
noted an area of eczema that he described as "rather large 
in diameter" involving the entire axillary region, 
tibia/fibulas bilaterally affecting 2/3 of the area and the 
feet affecting 1/2 of the surface area bilaterally.  Based on 
the extensive eczema noted, the veteran qualifies for a 30 
percent rating under Diagnostic Code 7806.  

In February 2000, the veteran denied having any bleeding 
associated with the rash, exfoliation, or ulceration in the 
past.  The veteran's treatment records corroborate this 
medical history as does the February 2000 VA examination 
report, which states that the veteran was negative for 
crustation, excoriation, ulceration and manifestations of a 
nervous or systemic disease.  The February and April 2000 
examinations do not assess the veteran's skin condition as 
"exceptionally repugnant" or describe the condition in a 
manner that is extremely averting.  The Board also notes that 
the photographs of the veteran's condition taken in February 
2000 depict his skin condition in areas that are sometimes 
exposed.  The Board finds that the photographs do not show an 
exceptionally repugnant skin condition.  The presence of 
marked disfigurement is contemplated by the 30 percent 
evaluation.  For these reasons, the veteran does not meet the 
criteria for a rating at 50 percent. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  The Board 
notes that the veteran is not entitled to a "staging" of 
ratings based on separate periods based on the facts found 
during the appeal period because the present claim is not 
based on an initial assignment of a rating disability. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board also cannot conclude that the disability picture as 
to the veteran's skin disorders are so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, as 
to prevent the use of the regular rating criteria.  38 C.F.R. 
§ 3.321(b) (2000).  The record does not reflect any recent or 
frequent hospital care, and any interference in the veteran's 
employment is not beyond the average impairment of earning 
capacity contemplated by the regular schedular criteria.  
Consequently, a higher rating on an extraschedular basis is 
not warranted.

The Board finds the VA examinations and outpatient treatment 
records in this case are all consistent with a 30 percent 
evaluation.  In this circumstance, there is no approximate 
balance of positive and negative evidence concerning the 
level of disability for and against the claim.  Therefore, 
the benefit of the doubt doctrine is not for application.

Finally, the Board has also reviewed the veteran's claim in 
light of the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (hereafter VCAA).   The 
Board notes there is no indication of any relevant treatment 
records that have not been associated with the claims file.  
The RO provided the veteran with two current examinations and 
there is no indication that the veteran's current condition 
differs now from his condition at the last VA examination of 
record in April 2000.  Therefore, the Board finds the record 
has been fully developed and the RO effectively went beyond 
the requirements of the VCAA to obtain all evidence that 
could substantiate the claim.  Thus, the requirement that the 
RO advise the veteran of who is responsible for obtaining 
evidence is moot.  The RO also has fully advised the veteran 
of the rating criteria, the basis for its decision and thus 
the type of evidence needed to substantiate the claim.  There 
is no indication that the application for benefits was 
incomplete.  Accordingly, the Board finds that the provisions 
of the VCAA have been met.



ORDER

Entitlement to a rating in excess of 30 percent for 
seborrheic dermatitis, intertrigo and tinea pedis is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

